NUMBERS 13-08-00124-CV
                                      & 13-09-00155-CV

                                  COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                        IN RE: RICARDO VELASQUEZ REYES


                           On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Benavides
                   Memorandum Opinion Per Curiam1
        Relator, Ricardo Velasquez Reyes, filed pro se petitions for writ of mandamus in the

above cause on March 6, 2008 and March 20, 2009. The Court, having examined and fully

considered the petitions for writ of mandamus, is of the opinion the relator has not shown

himself entitled to the relief sought and that the petitions should be denied. Accordingly,

the petitions for writ of mandamus are DENIED. See TEX . R. APP. P. 52.8(a).


                                                         PER CURIAM
Memorandum Opinion delivered and
filed this the 30th day of April, 2009.




        1
          See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”).